Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

Allowable Subject Matter
Claims 1-14 allowed.
            The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments, see pages 10-15 of the response, filed 06/13/2022, with respect to the rejection(s) of claims 1-5 and 7 under 35 U.S.C. § 103 as being unpatentable over Gupta et al. (US 2015/0270140) (“Gupta”) in view of Hiwa et al. (US 2012/0064247) (“Hiwa”)/the rejection of claim 6 under 35 U.S.C. § 103 as allegedly being unpatentable over Gupta and Hiwa in further view of Kouzuma et al. (US 2018/0090345) (particularly the arguments that the applied references are not seen as teaching or suggesting the features of “a second step in which of concurrently raising the temperature of the sample to a predetermined temperature of 150° C. or higher and 250° C. or lower and supplying a complexation gas to the layer of transition metal oxide, and chemisorbing and activating materials of the complexation gas absorbed on the surface of the layer of the transition metal oxide which is obtained in the first step” and “the reactant generated by a reaction between the complexation gas and the transition metal oxide” is sublimed and removed, as recited in amended claim 1,  because Gupta merely describes controlling the temperature of “the container of the volatile organic compound” in range of approximately 0 degrees to 150 degrees in order to heat the compound sufficiently, paragraph [0670] and in Gupta the material which is reacted by the activated organic compound to produce the M-O-R compound and removed from the chamber is not that of the alloy layer, but instead is that of the mask layer, paragraphs [0648], [0649], and [0670] and [0671]) have been fully considered and are persuasive.  The rejection(s) of claims 1-7, as set forth in the final office action dated 03/14/2022 has been withdrawn. The reason for allowance of claims 8-14 has been stated in the office action dated 03/14/2022
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713